DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-23 are allowed.

Examiner’s Remarks
In the 5/10/22 amended claim 1, the new claim limitations are supported in Figure 3 in reference to the first conduit 104, the side wall 112, the valve 200, through-channel 101, and the valve device 100.

Election/Restrictions
Claims 1-3 and 5-23 are allowable. Claims 15-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I and II, as set forth in the Office action mailed on 10/19/20, is hereby withdrawn and claims 15-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kwangho Jange on 5/20/22.

The application has been amended as follows: 
In the Claims:
In claim 16 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 17 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 18 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 19 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 19 line 3, the article “the” has been replaced with --a-- in the phrase “the blind flange”.

In claim 20 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 21 line 4, the article “a” has been replaced with --the-- in the phrase “a valve”.

In claim 21 line 8, the article “a” has been replaced with --the-- in the phrase “a plug”.

In claim 22 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

In claim 23 line 1, the article “A” has been replaced with --The-- in the phrase “A method”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	5/20/22